Offense, the unlawful transportation of intoxicating liquor; penalty, one year in the penitentiary.
According to the State's evidence appellant appeared on the rented premises of prosecuting witness in a drunken condition carrying a sack wrapped around a receptacle with whiskey in it. Appellant told a State's witness that he had left a fruit jar full of whiskey some forty or fifty steps inside of appellant's pasture close to prosecuting witness' house. The whiskey was thereafter found at this point by such witness.
Only one bill of exception appears in the record. This relates to the action of the Court in permitting the State to prove by prosecuting witness that at the time of appellant's appearance at his home he knocked him down because he had insulted his wife. It appears that this matter was first gone into by appellant on cross-examination in an effort to show that the prosecuting witness was mad at appellant because of trouble between them arising out of appellant's refusal to stand good for supplies furnished prosecuting witness. On re-direct examination the witness was properly, we think, permitted to *Page 441 
explain why he hit appellant after an attempt had been made to discredit the witness by showing that his animus was due to a matter not connected with the transaction under investigation. Under these circumstances there was no error in the Court's action. Speights v. State, 1 Tex.Crim. App. 553; Kunde v. State, 22 Tex.Crim. App. 65; Branch's P. C., Paragraph 94.
No errors appearing in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.